NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


CHRISTOPHER MERILIEN and ROSELINE)
MERILIEN,                        )
                                 )
          Appellants,            )
v.                               )                  Case No. 2D19-3011
                                 )
PEOPLE'S TRUST INSURANCE         )
COMPANY,                         )
                                 )
          Appellee.              )
                                 )

Opinion filed September 23, 2020.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.


Anthony M. Lopez of Marin, Eljaiek, Lopez
and Martinez, P.L., of Coconut Grove for
Appellants.


Mark D. Tinker of Cole, Scott and Kissane,
P.A., of Tampa, for Appellee.


PER CURIAM.

              Affirmed.



SILBERMAN, SLEET, and LUCAS, JJ., Concur.